Jenkins, P. J.
1. Under the constitution of the State of Georgia, “private property shall not be taken, or damaged, for public purposes, without just and adequate compensation being first paid.” Civil Code (1910), § 6388; City Council of Augusta v. Lamar, 37 Ga. App. 418 (140 S. E. 763).
2. In the instant case, where certain trees growing on a space between a sidewalk and street of the defendant municipality were, according to the allegations of the petition (which, on demurrer, must be taken as true), situated and growing on land owned by the plaintiff in fee ■ simple; and where such trees were, according to the allegations of the petition, cut down and removed by the municipality without the consent of the owner, a prima facie right of action arose in his favor for the damage thus sustained, and it was error for the court to sustain a general demurrer and dismiss his suit. City of Atlanta v. Holliday, 96 Ga. 546 (23 S. E. 509).

Judgment reversed.


Stephens and Bell, JJ., concur.

W. H. Chirr, for plaintiff. B. B. J ones, for defendant.